Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces Release of Fourth Quarter and Year Ended December 31, 2007 Financial Results and Reserves (TSX: AVN.UN, NYSE: AAV) CALGARY, March 6 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") is pleased to announce the financial and operating results and reserves for the year ended December 31, 2007. A conference call will be held on Friday, March 7, 2008 at 9:00 a.m. MST (11:00 a.m. EST). The conference call can be accessed toll-free at 1-866-334-4934 and a slide presentation is available on our website. A replay of the call will be available from approximately 2:00 p.m. EST on March 7, 2008 until approximately midnight, April 5, 2008 and can be accessed by dialing toll free 1-866-245-6755. The passcode required for playback is 645732. A live web cast of the conference call will be accessible via the Internet on Advantage's website at www.advantageincome.com. << Acquisition of Sound Energy Trust - Advantage completed a highly synergistic and accretive acquisition of Sound Energy Trust which closed on September 5, 2007. - The acquisition added proven plus probable reserves of 31.4 million boe at a cost of $14.77 per boe. - In addition, the acquisition significantly increased Advantage's undeveloped land base, tax pools, and exposure to light oil. The acquisition provides a significant number of low risk drilling locations, facilities consolidation opportunities and 83 sections of land at Glacier in Northwest Alberta with potential for natural gas resource play development in the Montney formation. Successful 2007 Drilling Program and Efficient Reserves Additions - Overall, the Fund replaced 379% of annual production at a Finding, Development & Acquisition cost of $15.19 per proven plus probable boe, excluding changes in future development capital, and $15.90 per proven plus probable boe, including changes in future development capital. - Drill bit reserve additions resulted in strong Finding & Development ("F&D") costs of $16.96 per proven plus probable boe, excluding changes in future development capital. The three year F&D average is $15.91 per proven plus probable boe, excluding changes in future development capital. The Fund replaced 80% of its production through the drill bit. - Strong operational execution throughout the year resulted in the drilling of 112 gross (64.8 net) wells in 2007 at a 99% success rate. During the fourth quarter of 2007 a total of 32 gross (16.6 net) wells were drilled at a 100% success rate. - With the inclusion of Sound's assets and opportunities, Advantage's drilling inventory grew to over 750 locations representing over 5 years of drilling within our land base. - The Fund's proven plus probable reserve life index remains among the highest in the natural gas weighted sector at 12.1 years. - The Fund's Net Asset Value, before tax increased to $12.96 per unit at a 10% discount factor. Commodity Prices - Crude oil prices strengthened in 2007 due to continued global demand growth which was partly offset by the rising Canadian dollar. - Declining natural gas prices, the rising Canadian dollar and increased service costs were key factors leading to lower revenue and cash flow levels in the latter part of 2007 due to our natural gas production weighting. This was partly offset by our natural gas hedging program which generated gains of $16.5 million in the second half of 2007. - The outlook for gas prices has since improved with colder weather in early 2008. Key factors that are contributing to a more optimistic view on prices for the remainder of 2008 include a 7 year low in natural gas drilling activity in Canada, projections for lower LNG deliveries into the U.S. in 2008 and higher demand for natural gas fired electrical generation. Hedging - For 2008, we have secured approximately 51% of our net natural gas production at an average Canadian floor price of $7.43 per mcf (currently equivalent to NYMEX US$8.43 per mcf) and 38% of our oil production at an average floor price of Canadian $94.07 per bbl (currently equivalent to NYMEX WTI US$95.95 per bbl). - The primary purpose of our hedging program is to i) reduce cash flow volatility and ii) ensure that our capital program is substantially funded out of cash flow. Federal Government Tax Fairness Proposal - On October 31, 2006 the Canadian Federal Government announced its intention to impose a tax on income trusts beginning in 2011. This announcement has continued to create uncertainty among the Trust sector resulting in consolidation and a drive to consider alternate structures. - Advantage remains in a very strong position given our considerable tax pool base of $1.7 billion which is available to shield future taxes for many years after 2011 and also provides the Fund with more options as alternatives to the Royalty Trust structure are considered. - It is the Fund's intention to continue to be a cash distributing entity after 2010. We will continue to closely monitor industry dynamics and are considering a number of alternative structures in order to maximize after-tax value for Unitholders. Alberta's Royalty Program Changes - On October 25, 2007, the Alberta Government issued a proposal to increase provincial royalties in 2009 on oil sands and conventional oil and natural gas production. Advantage's analysis indicates a minimal impact on the Fund due to the number of lower rate wells within our long life assets which will receive favorable treatment. Advantage is Well positioned for 2008 - The market was filled with uncertainty in 2007 including reduced access to capital resulting from the Federal Government's October 2006 announcement and soft natural gas prices. Advantage responded in 2007 by completing a highly accretive acquisition, protecting our cash flow through commodity price hedging and adjusting our distributions to reduce the payout ratio to position the Fund for growth opportunities in 2008 and beyond. - With our cash flow stream protected through commodity price hedging in 2008 and the current distribution level, we expect to substantially fund our capital program out of cash flow and preserve flexibility for additional opportunities throughout the year. - Our 2008 capital program includes a strong suite of attractive development drilling locations at Martin Creek, Nevis, Willesden Green, Chip Lake, Sunset, Southern Alberta and Southeast Saskatchewan. In addition, further delineation drilling is planned for our Montney formation natural gas resource property at Glacier in Northwest Alberta (located directly adjacent to the very successful Swan Lake Pool development). - Our underlying strengths continue to place Advantage in an enviable position: - Long-life asset base and stable production platform, - High quality drilling inventory that exceeds 5 years, - Superior technical and administrative team that is highly motivated to create Unitholder value, - Considerable tax pool base, and - Reduced payout ratio. First Quarter 2008 Drilling Highlights - Execution of the 2008 winter drilling program is on schedule and costs are on-track. - At Martin Creek in Northeast British Columbia a 10 well drilling program is nearing completion and results are anticipated to meet expectations. - At Glacier in Northwest Alberta, 4 vertical delineation wells have been drilled into the Montney formation where completions and testing are underway with an additional well currently drilling. Advantage's 83 section land block contains several existing Montney well penetrations and extensive 3-dimensional seismic coverage. Our plans for the balance of 2008 include additional vertical wells which will be required to assess the potential for future horizontal well development and production. This approach is similar to the development plan conducted at the adjacent Swan Lake and Tupper pool projects, where significant Montney development is occurring. - At Nevis, Alberta horizontal drilling for light oil in the newer western development area has been 100% successful with initial production rates at or above expectations. A multi-year drilling inventory and enhanced oil recovery potential exists on this property. - To date 53 gross (31.2 net) wells have been drilled in 2008 at a 97% success rate. - The Fund has significant behind pipe volumes as a result of these activities which will be brought on-stream in the second quarter and throughout 2008. >> As a final remark, we wish to acknowledge the dedication and hard work from all of our directors, employees and personnel who continued to strive for success despite a year of commodity price and political uncertainty. We look forward to 2008 with much optimism and confidence in our Fund. << Financial and Operating Highlights Year ended December 31, 2007 2006 2005 2004 2003 Financial ($000 except per unit and per boe amounts) Revenue before royalties(1) 557,358 419,727 376,572 241,481 166,075 per Trust Unit(2) 4.66 5.18 6.65 5.89 5.44 per boe 50.97 48.41 51.27 38.92 36.81 Funds from operations 271,143 214,758 211,541 126,478 94,735 per Trust Unit(3) 2.22 2.65 3.72 3.05 3.09 per boe 24.79 24.78 28.80 20.39 21.01 Net income (loss) (7,535) 49,814 75,072 24,038 38,503 per Trust Unit(2) (0.06) 0.62 1.33 0.59 1.26 Distributions declared 215,194 217,246 177,366 117,655 83,382 per Trust Unit(3) 1.77 2.66 3.12 2.82 2.71 Expenditures on property and equipment 148,725 159,487 103,229 107,893 76,212 Working capital deficit(4) 28,087 42,655 31,612 56,408 47,143 Bank indebtedness 547,426 410,574 252,476 267,054 102,968 Convertible debentures (face value) 224,612 180,730 135,111 148,450 99,984 Trust Units outstanding at end of year 138,269 105,390 57,846 49,675 36,717 Basic weighted average Trust Units 119,604 80,958 56,593 41,008 30,536 Operating Daily Production Natural gas (mcf/d) 116,998 94,074 78,561 77,188 57,631 Crude oil and NGLs (bbls/d) 10,462 8,075 7,029 4,084 2,756 Total boe/d (at) 6:1 29,962 23,754 20,123 16,949 12,361 Average pricing (including hedging) Natural gas ($/mcf) 7.21 6.86 7.98 6.08 6.07 Crude oil & NGLs ($/bbl) 65.38 62.44 57.58 46.58 38.14 Proved plus probable reserves(5) Natural gas (bcf) 546.4 442.7 286.9 296.9 237.4 Crude oil & NGLs (mbbls) 61,131 47,524 36,267 34,316 13,697 Total mboe 152,203 121,317 84,082 83,799 53,271 Reserve life index (years)(6) 12.1 11.4 12.0 9.9 9.1 (1) includes realized derivative gains and losses (2) based on basic weighted average Trust Units outstanding (3) based on Trust Units outstanding at each distribution record date (4) working capital deficit excludes derivative assets and liabilities (5) 2007, 2006, 2005 and 2004 represents company interest reserves with 2003 being gross working interest reserves (6) based on Q4 production rates RESERVES >> Advantage's year end reserve evaluation is based on an independent engineering study conducted by Sproule Associates Limited ("Sproule") effective December 31, 2007 and prepared in accordance with National Instrument 51-101 ("NI 51-101"). Reserves included herein are stated on a Company Interest basis (before royalty burdens and including royalty interests receivable) unless noted otherwise. This report contains several cautionary statements that are specifically required by NI 51-101. In addition to the detailed information disclosed in this press release more detailed information on a net interest basis (after royalty burdens and including royalty interests) and on a gross interest basis (before royalty burdens and excluding royalty interests) will be included in Advantage's Annual Information Form ("AIF") and will be available at www.advantageincome.com and www.sedar.com. << Highlights - Company Interest Reserves (Working Interests plus Royalty Interests Receivable) - The Fund's net asset value at December 31, 2007 is $12.96 per Unit, (using a 10% discount factor). - Proved plus probable ("P+P") reserve life index remains among the highest in the gas weighted sector at 12.1 years. - Replaced 379% of annual production at an all-in Finding, Development & Acquisition ("FD&A") cost of $15.19 per P+P boe before consideration of future development capital. Including future development capital, the FD&A cost was $15.90 per P+P boe. This includes the acquisition of Sound Energy Trust, which was effective September 5, 2007. December 31, December 31, 2007 2006 Proved plus probable reserves (mboe) 152,203 121,317 Present Value of reserves discounted at 10%, proved plus probable ($000) $2,462,610 $1,850,073 Net Asset Value per Unit discounted at 10% $12.96 $12.29 Reserve Life Index (proved plus probable - years)(1) 12.1 11.4 Reserves per Unit (proved plus probable)(2) 1.10 1.15 Bank debt per boe of reserves(3) $3.60 $3.38 Convertible debentures per boe of reserves(3) $1.48 $1.49 (1) Based on Q4 average production. (2) Based on 138.3 million Units outstanding at December 31, 2007, and 105.6 million Units outstanding as December 31, 2006. (3) BOE's may be misleading, particularly if used in isolation. In accordance with NI 51-101, a BOE conversion ratio for natural gas of 6 Mcf: 1 bbl has been used which is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Company Interest Reserves - Summary as at December 31, 2007 Light & Natural Oil Medium Heavy Gas Natural Equiv- Oil Oil Liquids Gas alent (mbbl) (mbbl) (mbbl) (mmcf) (mboe) Proved Developed Producing 22,222 1,840 6,714 288,398 78,842 Developed Non-producing 473 129 268 13,098 3,054 Undeveloped 3,622 297 941 52,927 13,680 Total Proved 26,317 2,266 7,923 354,423 95,576 Probable 17,540 3,282 3,803 192,013 56,627 Total Proved + Probable 43,857 5,548 11,726 546,436 152,203 Present Value of Future Net Revenue using Sproule price and cost forecasts before taxes(1) ($000) Before Income Taxes Discounted at 0% 5% 10% Proved Developed Producing $ 2,680,441 $ 1,904,687 $ 1,526,798 Developed Non-producing 83,654 67,773 56,479 Undeveloped 298,697 217,260 155,502 Total Proved 3,062,792 2,189,720 1,738,779 Probable 2,038,534 1,100,986 723,831 Total Proved + Probable $ 5,101,326 $ 3,290,706 $ 2,462,610 Present Value of Future Net Revenue using Sproule price and cost forecasts after taxes(1) ($000) After Income Taxes Discounted at 0% 5% 10% Proved Developed Producing $ 2,680,441 $ 1,904,687 $ 1,526,798 Developed Non-producing 83,654 67,773 56,479 Undeveloped 298,697 217,260 155,502 Total Proved 3,062,792 2,189,720 1,738,779 Probable 1,725,276 1,009,487 691,310 Total Proved + Probable $ 4,788,068 $ 3,199,208 $ 2,430,090 (1) Advantage's crude oil, natural gas and natural gas liquid reserves were evaluated using Sproule's product price forecast effective December 31, 2007 prior to, interests, debt services charges and general and administrative expenses. It should not be assumed that the discounted future revenue estimated by Sproule represents the fair market value of the reserves. >> Sproule Price Forecasts The present value of future net revenue at December 31, 2007 was based upon crude oil and natural gas pricing assumptions prepared by Sproule effective December 31, 2007. These forecasts are adjusted for reserve quality, transportation charges and the provision of any applicable sales contracts.
